DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.

 Claims 7-12 have been canceled.
	Claims 1-6, 13, and 14 are pending and currently under consideration.

EXAMINER'S AMENDMENT
	
3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.	Authorization for this Examiner's Amendment was given in a telephone interview with applicant’s representative James Corcoran on November 22, 2021.

In the claims

5.	In claim 3, the words “a human,” in line 2 has been deleted.





REASONS FOR ALLOWANCE
6.	The following is an Examiner's Statement of Reasons for Allowance: 

The claimed antibodies that binds to human CD19, and wherein the antibody has the recited HVR (hypervariable region)-H1-H3 and HVR-L1-L3 are free of the prior art.

Accordingly, the claims 1-6, 13, and 14 are deemed allowable. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/CHUN W DAHLE/Primary Examiner, Art Unit 1644